         CASE 0:15-cr-00087-PJS-FLN Doc. 178 Filed 10/23/20 Page 1 of 4




                           UNITED STATES DISTRICT COURT
                              DISTRICT OF MINNESOTA


 UNITED STATES OF AMERICA,                              Case No. 15‐CR‐0087(1) (PJS/FLN)

                       Plaintiff,

 v.                                                                ORDER

 ABRAHAM FELICIANO LORENZO,

                       Defendant.

       LeeAnn K. Bell, UNITED STATES ATTORNEY’S OFFICE, for plaintiff.

       Keala C. Ede, FEDERAL DEFENDER’S OFFICE, for defendant.

       Defendant Abraham Lorenzo is serving a 108‐month sentence after pleading

guilty to conspiring to distribute methamphetamine. This matter is before the Court on

Lorenzo’s motion for compassionate release under 18 U.S.C. § 3582(c)(1)(A)(i).

Although the question is very close, the Court will grant the motion.

       Under § 3582(c)(1)(A)(i), a court may reduce a defendant’s term of imprisonment

if, “after considering the factors set forth in section 3553(a) to the extent that they are

applicable,” it finds that “extraordinary and compelling reasons warrant such a

reduction[.]” According to a policy statement issued by the Sentencing Commission,

the court must also find that “the defendant is not a danger to the safety of any other

person or to the community,” and that “the reduction is consistent with this policy

statement.” U.S.S.G. § 1B1.13.
        CASE 0:15-cr-00087-PJS-FLN Doc. 178 Filed 10/23/20 Page 2 of 4




       The application notes list several examples of extraordinary and compelling

reasons that justify a sentence reduction, including “a serious physical or medical

condition . . . that substantially diminishes the ability of the defendant to provide

self‐care within the environment of a correctional facility and from which he or she is

not expected to recover.” U.S.S.G. § 1B1.13, cmt. n.1(A). The policy statement also

includes a catch‐all provision for cases in which “there exists . . . an extraordinary and

compelling reason other than, or in combination with,” the reasons specifically

described by the policy statement. Id. § 1B1.13, cmt. n.1(D); see United States v. Warren,

No. 10‐CR‐0276 (PJS/JJG), 2020 WL 3634513, at *2–3. (D. Minn. Jan. 2, 2020) (applying

§ 1B1.13 to compassionate‐release motions under the First Step Act, but declining to

apply the outdated provision requiring that the Director of the Bureau of Prisons make

the determination that the catch‐all provision applies).

       Lorenzo seeks a reduction in his sentence to time served on the ground that,

because of his medical condition, the COVID‐19 pandemic puts him at particular risk as

long as he is in prison. Lorenzo has suffered from significant asthma since childhood

and has previously been hospitalized due to complications associated with his

condition. He uses a corticosteroid that is known to have immunosuppressive effects.

While in prison, he has experienced multiple episodes of wheezing, shortness of breath,

and bronchitis; his medical records (both pre‐ and post‐pandemic) contain numerous



                                            -2-
        CASE 0:15-cr-00087-PJS-FLN Doc. 178 Filed 10/23/20 Page 3 of 4




references to his asthma and indicate that his asthma is only moderately controlled. In

addition, the government acknowledges that Lorenzo’s obesity places him at increased

risk from the pandemic and constitutes an “extraordinary and compelling reason[]”

within the meaning of § 3582(c)(1). Given this combination of conditions and the

resulting elevated risk he faces as a result of the COVID‐19 pandemic, the Court finds

that Lorenzo has established “extraordinary and compelling reasons” warranting a

reduction in his sentence.

       The Court also finds that a reduction is consistent with § 1B1.13 and that Lorenzo

does not pose a danger to the public. Other than his current offense and a minor traffic

offense, Lorenzo has no criminal history. He also has no history of violence and, as far

as the record reflects, he has never used or even possessed a gun. Lorenzo has

completed substantial programming while in prison, including obtaining a general

equivalency diploma, and he has not committed any serious infractions. He is

scheduled to be released from prison in a little over a year, and his release plan has been

approved by the Probation Office.

       For these reasons, the Court finds that a reduction to time served is warranted

under 18 U.S.C. § 3582(c)(1)(A)(i).




                                            -3-
      CASE 0:15-cr-00087-PJS-FLN Doc. 178 Filed 10/23/20 Page 4 of 4




                                       ORDER

     Based on the foregoing, and on all of the files, records, and proceedings herein,

IT IS HEREBY ORDERED THAT:

     1.    The motion of defendant Abraham Feliciano Lorenzo for compassionate

           release [ECF No. 161] is GRANTED.

     2.    Lorenzo’s sentence of incarceration is reduced to time served, and

           Lorenzo shall immediately commence his three‐year term of supervised

           release.

     3.    Lorenzo shall be released from the custody of the Bureau of Prisons as

           soon as his release plan is implemented, travel arrangements have been

           made, and any applicable quarantine period required in light of the

           COVID‐19 pandemic has been completed. The Bureau of Prisons shall

           have a reasonable amount of time to make arrangements for Lorenzo’s

           release. The Court leaves it to the discretion of the Bureau of Prisons and

           the United States Probation Office to determine whether quarantine is

           necessary and, if so, whether that quarantine is served in the Bureau of

           Prisons’s custody or instead in the community.


Dated: October 23, 2020                     s/Patrick J. Schiltz
                                            Patrick J. Schiltz
                                            United States District Judge


                                          -4-
